Title: To Thomas Jefferson from George Jefferson, 3 December 1798
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
            Richmond 3d. Decr. 1798
          
          [I] have merely to advise you that I h[ave] to night [delive]red your letter to Colo. Taylor; presuming from the purport of your note that it may be satisfactory to you to know he has received it.
          I am Dear Sir Your Very Obt. Hbl: servt.
          
            Geo. Jefferson
          
        